DETAILED ACTION
Applicant's arguments filed on 07/09/2021 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-7, 9-14 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…and a compensation time selection circuit having an input and an output; a driver circuit having an input and an output; and a switch having: a first position enabling the input of the compensation time selection circuit to select a compensation time based on a value of the resistor external to the IC; and a second position enabling the output of the driver circuit to deliver a drive signal to the drive terminal-; and a current source having a first current path to the drive terminal via the first position of the switch, and a second current path to the input of the compensation time selection circuit.”
Claim 11; prior art of record fails to disclose either by itself or in combination:  “…a switch having: a first position enabling the input of the ADC to sample a current having a magnitude based on a resistor external to the IC and directly connected between the drive terminal and a ground terminal; and a second position enabling the output of the driver circuit to deliver a drive signal to the drive terminal; and a current source having a first current path to the drive terminal via the first position of the switch and having a second current path to the input of the ADC, the current source is configured to: conduct a first current through the first current path for detecting the resistance of the resistor external to the IC, and conduct a second current through the second current path mirroring the first current.”
Claim 17; prior art of record fails to disclose either by itself or in combination:  “…an analog-to-digital converter (ADC) having an input and an output; a driver circuit having an input and an output; a switch having: a first position enabling the input of the ADC to sample a current having a magnitude based on a resistor external to the IC and directly connected between the drive terminal and a ground terminal; and a second position enabling the output of the driver circuit to deliver a drive signal to the drive terminal; and a current source having a first current path to the drive terminal via the first position of the switch, and a second current path to the input of the ADC.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838